 


109 HR 1824 IH: To provide for the duty-free entry of certain tramway cars and associated spare parts for use by the city of Portland, Oregon.
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1824 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Blumenauer introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the duty-free entry of certain tramway cars and associated spare parts for use by the city of Portland, Oregon. 
 
 
1.Certain tramway cars and associated spare parts 
(a)In generalThe Commissioner of the Bureau of Customs and Border Protection of the Department of Homeland Security shall admit free of duty 3 tramway cars (provided for in subheading 8603.10.00 of the Harmonized Tariff Schedule of the United States) manufactured in Ostrava, Czech Republic, for the use by the city of Portland, Oregon, and imported pursuant to a contract with the city of Portland, Oregon, and associated spare parts for such tramway cars (provided for in applicable subheadings of heading 8607 or other headings of the Harmonized Tariff Schedule of the United States) imported pursuant to such contract, the foregoing to be entered into the customs territory of the United States by not later than December 31, 2006. 
(b)Reliquidation; refund of amounts owed If the liquidation of the entry of any of the tramway cars or associated spare parts described in subsection (a) becomes final before the date of the enactment of this Act, the Commissioner of the Bureau of Customs and Border Protection, notwithstanding any other provision of law, shall— 
(1)within 15 days after such date, reliquidate the entry in accordance with the provisions of this Act; and 
(2)at the time of such reliquidation, make the appropriate refund of any duty paid with respect to the entry. 
 
